Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 4 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 recites “wherein the work estimate comprises individual elements of a story formatted as a 2-dimensional labelled data structure”.  The only discussion regarding data structures in the specification as filed is in paragraph [0037], which identifies DataFrames (presumably from the widely known Pandas library for the Python programming language) as such a 2-dimensional data structure.  However, the specification discloses the formatted data for the DataFrames “can be extracted for the stories in the historical database”.  Furthermore, the specification discloses stories may be broken down into individual elements (e.g., paragraphs [0036], [0042]).  There is nothing in the specification that would suggest, however, that a “work estimate” comprises individual elements of a story, or that any work estimates are “formatted as a 2-dimensional labelled data structure”, as recited in claim 4. For these reasons, the subject matter of claim 4 fails to comply with the written description requirement.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6-7, 9, 12-13, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ionescu et al. (Natural Language Processing and Machine Learning Methods for Software Development Effort Estimation, hereinafter “Ionescu”), in view of Waugh (U.S. Patent No. 10,409,551), and further in view of Park et al. (U.S. Patent Application Pub. No. 2019/0214002, hereinafter “Park”).
	In regard to claim 1, Ionescu discloses a system for reducing the latency and improving the accuracy in estimating work utilizing natural language processing devices (software development effort estimation based on natural language text descriptions, Abstract), the system comprising:
	a project management platform configured to store information about one or more completed work projects in a database of completed stories and story point values, wherein the stories comprise one or more keywords or phrases (a data set T of development tasks where an instance consists of textual descriptions of the task with estimated amount of time to implement the task and an actual amount of time to complete the task, section 5.1),
	 an input and output device configured to identify a command and one or more parameters and create one or more response messages where the command corresponds to a request for the work estimate (an estimation of the software development effort is generated when requested by a user, section 2),
	a compute service configured to determine the work estimate based on the one or more parameters (text is parameterized into vectors, section 5.2; and a work effort estimate is generated, section 1),
	wherein the one or more parameters define a scope of the work estimate (the model defines relationships between the data set text and the real completion times, section 5.2), and
	wherein the work estimate is determined by applying a Bayesian classifier to the one or more parameters, and the information about one or more completed work projects stored in the project management platform (the data set text is used to learn a Naïve Bayes classifier model, which can then be applied to predict completion times, section 4.4 and 5.2).
	Ionescu does not disclose the work estimate system includes a natural language input and output device to capture audio and video input from a user and output an audio or video message, or a serverless compute service to determine the work estimate.
	Waugh discloses a natural language input and output device configured to capture audio input from a user (Fig. 1, 114) and output an audio message (Fig. 1, 136), wherein the natural language input and output device comprises a speech engine that controls the capture of an audio data stream (audio capture and playback device 108 captures audio, column 8, lines 56-62), and a communication interface configured to establish a communication channel between the natural language input and output device and a voice processing service (see Fig. 1, communication path between audio capture and playback device 108 and voice service 104 over service provider network 102, column 3, line 57 to column 4, line 6), wherein the natural language input and output device transmits the audio data stream to the voice processing service over the communication channel (audio capture and playback device 108 transmits the captured audio to voice service 104, column 8, lines 56-62), and wherein the voice processing service is configured to process the audio data stream to identify a command and one or more parameters (voice service 104 converts the audio into text and determines an intent and one or more slots comprising parameters, column 8, line 62 to column 9, line 35), and create one or more response messages for transmitting to the natural language input and output device (voice service 104 transmits response audio to audio capture and playback device 108, column 9, lines 36-50), and the voice processing service transmits an event trigger and one or more parameters (once the intent of the voice command is determined, a request identifying the intent as well as extracted words comprising parameters are generated, column 10, lines 5-12), and
	a serverless compute service configured to receive application code, and the one or more parameters transmitted from the voice processing service, wherein the application code executes in response to the event trigger (a serverless compute service 116 executes the voice command processing function 118 for obtaining the requested information in response to the request, column 10, lines 13-24).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to add a natural language input and output device and a serverless compute service to the system of Ionescu, because the natural language input and output device would allow a user to request information while travelling or otherwise removed from a computer capable of accessing information through a GUI, and the serverless computer service would allow computing resources to be utilized on an as-needed basis, as taught by Waugh (column 2, lines 12-37).
	Ionescu and Waugh do not specifically disclose the user input and output comprises video, or the detection of a wake word.
	Park discloses a natural language input and output device, configured to capture audio and video input from a user and output an audio or video message (an input unit comprises a camera and microphone for capturing video and audio input from the user, paragraph [0055]), and
	wherein the natural language input and output device captures an audio and video data stream upon detection of a wake word (when a wake-up word is sensed, user input is captured for recognition, paragraph [0147]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further add video input and output because it would allow additional services such as image search, optical character recognition, etc. to be utilized, and to detect a wakeup word because it would allow the user to activate the natural language input in a hands-free manner, as suggested by Park (paragraphs [0082] and [0146]).

	In regard to claim 2, Ionescu discloses the work estimate is determined based on historical story point data having similar descriptions, attributes, or sub-tasks (similar historical story points are used to predict new effort estimations, section 2).

	In regard to claim 6, Ionescu discloses Term Frequency, Inverse Document Frequency (“TF-IDF”) is used to convert each keyword or phrase of a story into vectors (TF-IDF vectors, sections 4.1 and 5.2).

	In regard to claim 7, Ionescu discloses to identify each keyword or phrase of a story (TF-IDF is applied to the text, paragraph 5.2).
	Ionescu and Waugh do not disclose the voice processing service processes the audio and video input stream.
	Park discloses a natural language input and output device, configured to process the audio and video stream to identify each keyword or phrase (input voice signals are converted to text, paragraph [0153]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to process the audio and video stream to identify each keyword or phrase of a story, because it would allow the user to provide natural language input in a hands-free manner, as suggested by Park (paragraph [0146]).

	In regard to claim 9, while Ionescu discloses generating a response comprising the work estimate, Ionescu does not disclose the voice processing service is configured to generate a response message that comprises a natural language description of the work estimate, transmit the response message to the natural language input and output device, and wherein the natural language input and output device is configured to play the response message.
	Waugh discloses a natural language input and output device configured to generate a response message that comprises a natural language description, transmit the response message to the natural language input and output device, and wherein the natural language input and output device is configured to play the response message (voice command processing function 118 generates natural language responses, which are transmitted to audio capture and playback device 108, and the audio capture and playback device 108 plays back the audio to the user, column 9, lines 36-50).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to generate a response message that comprises a natural language description, transmit the response message to the natural language input and output device, and wherein the natural language input and output device is configured to play the response message, because device would allow a user to request information while travelling or otherwise removed from a computer capable of accessing information through a GUI, as taught by Waugh (column 2, lines 12-37).

	In regard to claim 12, Ionescu discloses the database of completed stories and story point values is used to determine whether a story is incomplete or incorrect (the database is used to verify and correct actual estimates made by developers, section 2).

	In regard to claim 13, Ionescu discloses a method for reducing the latency and improving accuracy in estimating work utilizing natural language processing devices (software development effort estimation based on natural language text descriptions, Abstract), the method comprising:
	storing information about one or more completed work projects in a project management platform using a database of completed stories and story point values, wherein the stories comprise one or more keywords or phrases (a data set T of development tasks where an instance consists of textual descriptions of the task with estimated amount of time to implement the task and an actual amount of time to complete the task, section 5.1);
	identifying a command and one or more parameters (an estimation of the software development effort is generated when requested by a user, section 2);
	creating one or more response messages (generated results, section 7);
	executing application code comprising instructions to determine the work estimate based on the one or more parameters (text is parameterized into vectors, section 5.2; and a work effort estimate is generated, section 1); and
wherein the one or more parameters define a scope of the work estimate (the model defines relationships between the data set text and the real completion times, section 5.2), and
	wherein the work estimate is determined by applying a Bayesian classifier to the one or more parameters, and the information about one or more completed work projects stored in the project management platform (the data set text is used to learn a Naïve Bayes classifier model, which can then be applied to predict completion times, section 4.4 and 5.2).
Ionescu does not disclose the work estimate method capturing audio and video through a natural language input and output device to and outputting an audio or video message, or a serverless compute service to determine the work estimate.
Waugh discloses a natural language input and output method comprising capturing audio input from a user through a natural language input and output device, wherein the natural language input and output device comprises a speech engine that controls the capture of an audio stream (audio capture and playback device 108 captures audio, column 8, lines 56-62), and a communication interface configured to establish a communication channel between the natural language input and output device and a voice processing service (see Fig. 1, communication path between audio capture and playback device 108 and voice service 104 over service provider network 102, column 3, line 57 to column 4, line 6), wherein the natural language input and output device transmits the audio data stream to the voice processing service over the communication channel (audio capture and playback device 108 transmits the captured audio to voice service 104, column 8, lines 56-62); 
processing the audio data stream through the voice processing service to identify a command and one or more parameters (voice service 104 converts the audio into text and determines an intent and one or more slots comprising parameters, column 8, line 62 to column 9, line 35); 
creating one or more response messages for transmitting to the natural language input and output device (voice service 104 transmits response audio to audio capture and playback device 108, column 9, lines 36-50); 
transmitting an event trigger and one or more parameters to a serverless compute service ((once the intent of the voice command is determined, a request identifying the intent as well as extracted words comprising parameters are generated, column 10, lines 5-12); 
receiving application code at the serverless compute service, receiving the one or more parameters at the serverless computer service, wherein the application code executes in response to the event trigger (a serverless compute service 116 executes the voice command processing function 118 for obtaining the requested information in response to the request, column 10, lines 13-24).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to add a natural language input and output steps and a serverless compute service to the method of Ionescu, because the natural language input and output would allow a user to request information while travelling or otherwise removed from a computer capable of accessing information through a GUI, and the serverless computer service would allow computing resources to be utilized on an as-needed basis, as taught by Waugh (column 2, lines 12-37).
Ionescu and Waugh do not specifically disclose the user input and output comprises video, or the detection of a wake word.
	Park discloses a natural language input and output method, comprising capturing audio and video input from a user and outputting an audio or video message (an input unit comprises a camera and microphone for capturing video and audio input from the user, paragraph [0055]), and
	wherein the natural language input and output device captures an audio and video data stream upon detection of a wake word (when a wake-up word is sensed, user input is captured for recognition, paragraph [0147]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further add video input and output because it would allow additional services such as image search, optical character recognition, etc. to be utilized, and to detect a wakeup word because it would allow the user to activate the natural language input in a hands-free manner, as suggested by Park (paragraphs [0082] and [0146]).

In regard to claim 17, while Ionescu discloses generating a response comprising the work estimate, Ionescu does not disclose the step of creating one or more response messages comprises a natural language description of the work estimate using the voice processing service as the one or more response messages, and where the step of outputting the audio or video message comprises playing the response message using the natural language input and output device.
	Waugh discloses a natural language input and output method where the step of creating one or more response messages comprises a natural language description of the work estimate using the voice processing service as the one or more response messages, and where the step of outputting the audio or video message comprises playing the response message using the natural language input and output device (voice command processing function 118 generates natural language responses, which are transmitted to audio capture and playback device 108, and the audio capture and playback device 108 plays back the audio to the user, column 9, lines 36-50).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to generate a response message that comprises a natural language description, transmit the response message to the natural language input and output device, and wherein the natural language input and output device is configured to play the response message, because device would allow a user to request information while travelling or otherwise removed from a computer capable of accessing information through a GUI, as taught by Waugh (column 2, lines 12-37).

In regard to claim 20, Ionescu discloses determining whether a story is incomplete or incorrect based on the database of completed stories and story point values (the database is used to verify and correct actual estimates made by developers, section 2).


	
Claim(s) 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ionescu, in view of Waugh, in further view of Park, and further in view of Scikit-Learn (https://scikit-learn.org, captured 25 April 2017).
In regard to claim 3, while Ionescu discloses a Bayesian classifier, Ionescu, Waugh, and Park do not disclose Laplace estimation or Lagrange correction is applied to probability estimates used by the Bayesian classifier.
Scikit-Learn discloses a Bayesian classifier, where Laplace estimation or Lagrange correction is applied to probability estimates used by the Bayesian classifier (section 1.9.2, Laplace smoothing).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to apply Laplace estimation or Lagrange correction to probability estimates used by the Bayesian classifier, because it would prevent zero probabilities in further computations, as taught by Scikit-Learn (section 1.9.2).

In regard to claim 14, while Ionescu discloses a Bayesian classifier, Ionescu, Waugh, and Park do not disclose Laplace estimation or Lagrange correction is applied to probability estimates used by the Bayesian classifier.
Scikit-Learn discloses a method where Laplace estimation or Lagrange correction is applied to probability estimates used by the Bayesian classifier (section 1.9.2, Laplace smoothing).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to apply Laplace estimation or Lagrange correction to probability estimates used by the Bayesian classifier, because it would prevent zero probabilities in further computations, as taught by Scikit-Learn (section 1.9.2).



Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ionescu, in view of Waugh, in further view of Park, and further in view of McKinney (Python for Data Analysis).
In regard to claim 4, while Ionescu discloses a database instance comprises individual elements of a story with labeled categories (section 5.1), Ionescu, Waugh, and Park do not expressly disclose the database is formatted as a 2-dimensional labeled data structure.
McKinney discloses a 2-dimensional labeled data structure (DataFrames, page 8).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to format as a 2-dimensional labeled data structure, because these data structures make data cleaning and analysis “fast and easy”, as taught by McKinney (page 1). 




Claim(s) 5, 8, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ionescu, in view of Waugh, in further view of Park, and further in view of Wang et al. (Baselines and Bigrams: Simple, Good Sentiment and Topic Classification, hereinafter “Wang”).
In regard to claim 5, Ionescu discloses the instructions to determine the work estimate include instructions to train a data set based on the completed stories and story point values (the data set text is used to learn a Naïve Bayes classifier model, which can then be applied to predict completion times, section 4.4 and 5.2).
Ionescu, Waugh, and Park do not disclose to generate conditional probabilities for each keyword or phrase of a story using Naïve Bayes Linear SVM classification.
Wang discloses a system for text classification, including instructions to generate conditional probabilities for each keyword or phrase of a story using Naïve Bayes Linear SVM classification (feature count vectors for each word in a training database are used to generate conditional probabilities for a NBSVM classifier, sections 2 and 2.3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to generate conditional probabilities for each keyword or phrase of a story using Naïve Bayes Linear SVM classification, because NBSVM is robust across differing datasets providing a state-of-the-art performance level, as taught by Wang (Abstract and section 4.5).

In regard to claim 8, Ionescu discloses application code that performs Bayesian classification on the trained data sets (Gaussian Naïve Bayes, section 4.4).
Ionescu does not disclose the serverless compute service is configured to receive the application code.
Waugh discloses a serverless compute service configured to receive application code (a serverless compute service 116 executes the voice command processing function 118 for obtaining the requested information in response to the request, column 10, lines 13-24).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to add a serverless compute service to the system of Ionescu, because the serverless computer service would allow computing resources to be utilized on an as-needed basis, as taught by Waugh (column 2, lines 12-37).

In regard to claim 15, Ionescu discloses training a data set based on the completed stories and story point values (the data set text is used to learn a Naïve Bayes classifier model, which can then be applied to predict completion times, section 4.4 and 5.2).
Ionescu, Waugh, and Park do not disclose generating conditional probabilities for each keyword or phrase of a story using Naïve Bayes Linear SVM classification.
Wang discloses a method for text classification, comprising generating conditional probabilities for each keyword or phrase of a story using Naïve Bayes Linear SVM classification (feature count vectors for each word in a training database are used to generate conditional probabilities for a NBSVM classifier, sections 2 and 2.3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to generate conditional probabilities for each keyword or phrase of a story using Naïve Bayes Linear SVM classification, because NBSVM is robust across differing datasets providing a state-of-the-art performance level, as taught by Wang (Abstract and section 4.5).


In regard to claim 16, Ionescu discloses performing Bayesian classification on the trained data sets (Gaussian Naïve Bayes, section 4.4).
Ionescu does not disclose the serverless compute service receives the application code.
Waugh discloses a serverless compute service that receives application code (a serverless compute service 116 executes the voice command processing function 118 for obtaining the requested information in response to the request, column 10, lines 13-24).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to add a serverless compute service to the system of Ionescu, because the serverless computer service would allow computing resources to be utilized on an as-needed basis, as taught by Waugh (column 2, lines 12-37).




Claim(s) 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ionescu, in view of Waugh, in further view of Park, and further in view of Muddakkagari (U.S. Patent No. 10,983,789).
In regard to claim 10, Ionescu, Waugh, and Park do not disclose the project management platform translates between different languages to provide the work estimate.
Muddakkagari discloses a project management platform that translates between different languages (a natural language processor of a project management platform provides machine translation, column 4, lines 41-52 and column 12, lines 22-37).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to translate between different languages to provide the work estimate, because it would allow users to interact in any language, thereby expanding the market for the platform.

In regard to claim 18, Ionescu, Waugh, and Park do not disclose translating between different languages to provide the work estimate.
Muddakkagari discloses a project management platform that translates between different languages (a natural language processor of a project management platform provides machine translation, column 4, lines 41-52 and column 12, lines 22-37).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to translate between different languages to provide the work estimate, because it would allow users to interact in any language, thereby expanding the market for the platform.



Claim(s) 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ionescu, in view of Waugh, in further view of Park, and further in view of Blair et al. (U.S. Patent No. 6,404,857, hereinafter “Blair”).
In regard to claim 11, Ionescu, Waugh, and Park do not disclose the natural language input and output device and voice processing service detects a slur or stutter.
Blair discloses a natural language input and output processing service that detects a slur or stutter (the frequency and content of prosody including stutters, column 3, lines 3-6 and 36-38).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to detect a slur or stutter, because it would allow the speaker to be identified, as taught by Blair (column 4, lines 16-23).

In regard to claim 19, Ionescu, Waugh, and Park do not disclose using the natural language input and output device and voice processing service to detect a slur or stutter.
Blair discloses a natural language input and output processing service that detects a slur or stutter (the frequency and content of prosody including stutters, column 3, lines 3-6 and 36-38).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to detect a slur or stutter, because it would allow the speaker to be identified, as taught by Blair (column 4, lines 16-23).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ionescu, Dragicevic et al., Moharreri et al., Porru et al., and Sapre disclose additional methods for estimating work effort based on natural language processing.  Roberts discloses additional details regarding serverless architectures. Bhattacharyya et al., Boyer et al., Strachan et al., and Meharwade et al. disclose additional project management platforms that include work estimates.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LOUIS ALBERTALLI whose telephone number is (571)272-7616. The examiner can normally be reached Mon-Thurs 9AM-3PM (Part time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BLA 6/14/22
/BRIAN L ALBERTALLI/               Primary Examiner, Art Unit 2656